Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  the punctuation after “wherein” includes a semicolon instead of a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 8-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechteler et al. (“Animatable 3D model Generation from 2D Monocular Visual Data”, 2018, IEEE)(Hereinafter referred to as Fechteler) in view of Liang et al. (US 2015/0379369)(Hereinafter referred to as Liang).

Regarding claim 1, Fechteler teaches A method (In this paper, we present an approach for creating animatable 3D models from temporal monocular image acquisitions of non-rigid
objects. See Abstract) comprising: 
accessing, by a volumetric capture system, a two-dimensional (2D) image captured by a capture device and depicting a first subject of a particular subject type (Initially, a short image sequence of the object of interest is captured in a static period and used for template generation. The template resembles the object shape in rest pose. Additionally, the object articulation is captured with a single camera system providing monocular input for the non-rigid shape estimation module. See page 561, left col., second paragraph) ( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation); 
generating, by the volumetric capture system, a custom three-dimensional (3D) model of the first subject ( The resulting kinematic shape model is optimized to resemble the input training set as close as possible. Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. See page 562, right col., paragraph before experimental results), the generating comprising: 
identifying, based on the 2D image depicting the first subject, a parameter representative of a characteristic of the first subject (This 3D template model is computed from the rigid image sequence using structure-from-motion [5], subsequent point cloud densification [6], and Poisson surface meshing [7]. To further enable volume deformation constraints without making strong object assumptions, volume vertices are added in the mesh interior and the volumetric template is tessellated with tetrahedra constrained by the volume vertices [8]. The inner volume edges are inferred similar to the surface mesh topology. It is assured that volume vertices are evenly distributed including thin regions and their distance is similar to the average surface edge distance, guaranteeing equally shaped tetrahedra. This template model serves as a geometrical and topological prior for the non-rigid reconstruction. See section 2.1 Template Computation)( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation), 
applying the parameter to a parametric 3D model associated with the particular subject type to generate a custom mesh for the custom 3D model  ( As a result the corresponding animatable 3D model (3.4k vertices and 6.8k triangles) contains a skeletal control structure consisting of 8 joints, as shown in Fig. 1. See page 563, left col., first paragraph)(Animatable model includes vertices and triangles which would be considered a mesh, and is created from parameters of input image sequences of rigid and non-rigid object), 
and applying a custom texture based on the 2D image to the custom mesh (Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. SEe section 2.3, last paragraph); 
and animating, by the volumetric capture system the custom 3D model of the first subject to cause the custom 3D model to perform the motion (To demonstrate the achieved visual quality, example animations with a 1024x1024 resolution texture extracted from the rigid input sequence are shown in Fig. 6. See page 563, left col., first paragraph), but is silent to accessing, by the volumetric capture system, a motion capture video depicting motion performed by a second subject of the particular subject type; and the motion performed by the second subject and animating by a motion capture video.
Liang teaches a technique of capturing a user’s skeletal motion in real time and mapping it to a 3D model in a game (At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).
 Fechteler and Liang teach reprenting models using skeletal representations to allow for deformations based on skeletal movement and Liang teaches that the skeletal movement can be 

Regarding claim 8, Fechteler in view of Liang teaches the method of claim 1, wherein: the method further comprises animating, by the volumetric capture system based on the motion capture video, the parametric 3D model associated with the particular subject type to cause the parametric 3D model to perform the motion performed by the second subject (Liang; At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).; 
and the animating of the custom 3D model of the first subject includes performing a pose transfer operation to direct the custom 3D model to emulate a pose of the parametric 3D model as the parametric 3D model performs the motion performed by the second subject (Liang; At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).

Regarding claim 9, Fechteler in view of Liang teaches The method of claim 1, wherein: the method further comprises accessing, by the volumetric capture system, a 2D video captured by the capture device and depicting the first subject as the first subject turns to provide the capture device with a view of the first subject from multiple different perspectives (Fechteler; See figure 2, input sequence of rigit object and of non-rigid object); 
the 2D video includes a plurality of 2D images including the 2D image and the accessing of the 2D image is performed as part of the accessing of the 2D video (Fechteler; See figure 2, input sequence of rigit object and of non-rigid object); and 
the identifying of the parameter representative of the characteristic of the first subject is performed based on the 2D video that includes the plurality of 2D images including the 2D image (Fetchteler; This 3D template model is computed from the rigid image sequence using structure-from-motion [5], subsequent point cloud densification [6], and Poisson surface meshing [7]. To further enable volume deformation constraints without making strong object assumptions, volume vertices are added in the mesh interior and the volumetric template is tessellated with tetrahedra constrained by the volume vertices [8]. The inner volume edges are inferred similar to the surface mesh topology. It is assured that volume vertices are evenly distributed including thin regions and their distance is similar to the average surface edge distance, guaranteeing equally shaped tetrahedra. This template model serves as a geometrical and topological prior for the non-rigid reconstruction. See section 2.1 Template Computation)( Fetchteler; The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation).

Regarding claim 10, Fechteler in view of Liang teaches the method of claim 1, but is silent to wherein: the particular subject type is a human subject type; the first subject is a first person; and the second subject is a second person distinct from the first person, in the current combination. However, Liang teaches that the model can be a boxer and that the user can control the boxer based on their movements (Liang; At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 

Regarding claim 11, Fechteler teaches A system (In this paper, we present an approach for creating animatable 3D models from temporal monocular image acquisitions of non-rigid objects. During deformation, the object of interest is captured with only a single camera under full perspective projection. The aim of the presented framework is to obtain a shape deformation model in terms of joints and skinning weights that can finally be used for animating the model vertices. First, the monocular rigid shape estimation problem is solved by computing a template model of the object in rest pose from an image sequence. Next, the unknown external camera parameters and the deformation for each vertex are estimated alternately in a sequential approach. The resulting consistent non-rigid shape geometries are used to compute a kinematic skeleton control structure including skinning weights and optimized shape. See Abstract)(Computer and camera is the system)( Fig. 2. Overview of processing pipeline. See figure 2) comprising: 
a memory storing instructions (In this paper, we present an approach for creating animatable 3D models from temporal monocular image acquisitions of non-rigid objects. During deformation, the object of interest is captured with only a single camera under full perspective projection. The aim of the presented framework is to obtain a shape deformation model in terms of joints and skinning weights that can finally be used for animating the model vertices. First, the monocular rigid shape estimation problem is solved by computing a template model of the object in rest pose from an image sequence. Next, the unknown external camera parameters and the deformation for each vertex are estimated alternately in a sequential approach. The resulting consistent non-rigid shape geometries are used to compute a kinematic skeleton control structure including skinning weights and optimized shape. See Abstract)(Computer and camera is the system)( Fig. 2. Overview of processing pipeline. See figure 2); 
and a processor communicatively coupled to the memory and configured to execute the instructions (In this paper, we present an approach for creating animatable 3D models from temporal monocular image acquisitions of non-rigid objects. During deformation, the object of interest is captured with only a single camera under full perspective projection. The aim of the presented framework is to obtain a shape deformation model in terms of joints and skinning weights that can finally be used for animating the model vertices. First, the monocular rigid shape estimation problem is solved by computing a template model of the object in rest pose from an image sequence. Next, the unknown external camera parameters and the deformation for each vertex are estimated alternately in a sequential approach. The resulting consistent non-rigid shape geometries are used to compute a kinematic skeleton control structure including skinning weights and optimized shape. See Abstract)(Computer and camera is the system)( Fig. 2. Overview of processing pipeline. See figure 2) to: 
access a two-dimensional (2D) image captured by a capture device and depicting a first subject of a particular subject type ((Initially, a short image sequence of the object of interest is captured in a static period and used for template generation. The template resembles the object shape in rest pose. Additionally, the object articulation is captured with a single camera system providing monocular input for the non-rigid shape estimation module. See page 561, left col., second paragraph) ( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation)); 
generate a custom three-dimensional (3D) model of the first subject ( The resulting kinematic shape model is optimized to resemble the input training set as close as possible. Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. See page 562, right col., paragraph before experimental results), 
the generating comprising: identifying, based on the 2D image depicting the first subject, a parameter representative of a characteristic of the first subject (This 3D template model is computed from the rigid image sequence using structure-from-motion [5], subsequent point cloud densification [6], and Poisson surface meshing [7]. To further enable volume deformation constraints without making strong object assumptions, volume vertices are added in the mesh interior and the volumetric template is tessellated with tetrahedra constrained by the volume vertices [8]. The inner volume edges are inferred similar to the surface mesh topology. It is assured that volume vertices are evenly distributed including thin regions and their distance is similar to the average surface edge distance, guaranteeing equally shaped tetrahedra. This template model serves as a geometrical and topological prior for the non-rigid reconstruction. See section 2.1 Template Computation)( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation), 
applying the parameter to a parametric 3D model associated with the particular subject type to generate a custom mesh for the custom 3D model ( As a result the corresponding animatable 3D model (3.4k vertices and 6.8k triangles) contains a skeletal control structure consisting of 8 joints, as shown in Fig. 1. See page 563, left col., first paragraph)(Animatable model includes vertices and triangles which would be considered a mesh, and is created from parameters of input image sequences of rigid and non-rigid object),
and applying a custom texture based on the 2D image to the custom mesh (Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. SEe section 2.3, last paragraph); animate, based on the motion capture video, the custom 3D model of the first subject to cause the custom 3D model to perform the motion (To demonstrate the achieved visual quality, example animations with a 1024x1024 resolution texture extracted from the rigid input sequence are shown in Fig. 6. See page 563, left col., first paragraph), but is silent to access a motion capture video depicting motion performed by a second subject of the particular subject type; and animate, based on the motion capture video, the custom 3D model of the first subject to cause the custom 3D model to perform the motion performed by the second subject.
Liang teaches a technique of capturing a user’s skeletal motion in real time and mapping it to a 3D model in a game (At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).
 Fechteler and Liang teach reprenting models using skeletal representations to allow for deformations based on skeletal movement and Liang teaches that the skeletal movement can be mapped from a user in real-time to a virtual character to provide motion of the character in the game based on the user’s movements, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Fechteler with the skeletal motion mapping technique of Liang such that the user could manipulate a representation of a virtual character in real time for an entertainment gaming experience.

Regarding claim 18, Fechteler in view of Liang teaches The system of claim 11, wherein: the processor is further configured to execute the instructions to animate, based on the motion capture video, the parametric 3D model associated with the particular subject type to cause the parametric 3D model to perform the motion performed by the second subject (Liang; At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).; 
and the animating of the custom 3D model of the first subject includes performing a pose transfer operation to direct the custom 3D model to emulate a pose of the parametric 3D model as the parametric 3D model performs the motion performed by the second subject (Liang; At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).

Regarding claim 19, Fechteler in view of Liang teaches The system of claim 11, wherein: the processor is further configured to execute the instructions to access a 2D video captured by the capture device and depicting the first subject as the first subject turns to provide the capture device with a view of the first subject from multiple different perspectives (Fechteler; See figure 2, input sequence of rigit object and of non-rigid object); 
the 2D video includes a plurality of 2D images including the 2D image and the accessing of the 2D image is performed as part of the accessing of the 2D video (Fechteler; See figure 2, input sequence of rigit object and of non-rigid object); and 
the identifying of the parameter representative of the characteristic of the first subject is performed based on the 2D video that includes the plurality of 2D images including the 2D image (Fetchteler; This 3D template model is computed from the rigid image sequence using structure-from-motion [5], subsequent point cloud densification [6], and Poisson surface meshing [7]. To further enable volume deformation constraints without making strong object assumptions, volume vertices are added in the mesh interior and the volumetric template is tessellated with tetrahedra constrained by the volume vertices [8]. The inner volume edges are inferred similar to the surface mesh topology. It is assured that volume vertices are evenly distributed including thin regions and their distance is similar to the average surface edge distance, guaranteeing equally shaped tetrahedra. This template model serves as a geometrical and topological prior for the non-rigid reconstruction. See section 2.1 Template Computation)( Fetchteler; The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation).

Regarding claim 20, Fetchteler teaches A non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device (In this paper, we present an approach for creating animatable 3D models from temporal monocular image acquisitions of non-rigid objects. During deformation, the object of interest is captured with only a single camera under full perspective projection. The aim of the presented framework is to obtain a shape deformation model in terms of joints and skinning weights that can finally be used for animating the model vertices. First, the monocular rigid shape estimation problem is solved by computing a template model of the object in rest pose from an image sequence. Next, the unknown external camera parameters and the deformation for each vertex are estimated alternately in a sequential approach. The resulting consistent non-rigid shape geometries are used to compute a kinematic skeleton control structure including skinning weights and optimized shape. See Abstract)(Computer and camera is the system)( Fig. 2. Overview of processing pipeline. See figure 2) to: 
access a two-dimensional (2D) image captured by a capture device and depicting a first subject of a particular subject type ((Initially, a short image sequence of the object of interest is captured in a static period and used for template generation. The template resembles the object shape in rest pose. Additionally, the object articulation is captured with a single camera system providing monocular input for the non-rigid shape estimation module. See page 561, left col., second paragraph) ( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation)); 
generate a custom three-dimensional (3D) model of the first subject ( The resulting kinematic shape model is optimized to resemble the input training set as close as possible. Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. See page 562, right col., paragraph before experimental results), 
the generating comprising: identifying, based on the 2D image depicting the first subject, a parameter representative of a characteristic of the first subject (This 3D template model is computed from the rigid image sequence using structure-from-motion [5], subsequent point cloud densification [6], and Poisson surface meshing [7]. To further enable volume deformation constraints without making strong object assumptions, volume vertices are added in the mesh interior and the volumetric template is tessellated with tetrahedra constrained by the volume vertices [8]. The inner volume edges are inferred similar to the surface mesh topology. It is assured that volume vertices are evenly distributed including thin regions and their distance is similar to the average surface edge distance, guaranteeing equally shaped tetrahedra. This template model serves as a geometrical and topological prior for the non-rigid reconstruction. See section 2.1 Template Computation)( The volumetric shape estimation from a non-rigid monocular image sequence is solved sequentially with a global reference template [3]. The internal calibration matrix is assumed to be known. After template computation, the external camera parameters and the unknown deformation for each vertex are estimated alternately in a sequential approach. While the camera parameters are estimated from rigid background correspondences, the unknown deformation is estimated at each time step by solving a non-linear optimization problem. See section 2.2 Non-Rigid Shape Estimation), 
applying the parameter to a parametric 3D model associated with the particular subject type to generate a custom mesh for the custom 3D model ( As a result the corresponding animatable 3D model (3.4k vertices and 6.8k triangles) contains a skeletal control structure consisting of 8 joints, as shown in Fig. 1. See page 563, left col., first paragraph)(Animatable model includes vertices and triangles which would be considered a mesh, and is created from parameters of input image sequences of rigid and non-rigid object), 
and applying a custom texture based on the 2D image to the custom mesh (Finally, the animatable model can be equipped with photorealistic appearance properties by computing a texture from the rigid input sequence using standard texturing techniques, as shown in Fig. 1 and 6. In order to import the animatable model into standard modeling/animation software, straightforward linearization techniques like [13] can be employed for conversion. SEe section 2.3, last paragraph); and animate, the custom 3D model of the first subject to cause the custom 3D model to perform the motion (To demonstrate the achieved visual quality, example animations with a 1024x1024 resolution texture extracted from the rigid input sequence are shown in Fig. 6. See page 563, left col., first paragraph), but is silent to 
access a motion capture video depicting motion performed by a second subject of the particular subject type; and animate, based on the motion capture video, the custom 3D model of the first subject to cause the custom 3D model to perform the motion performed by the second subject.
Liang teaches a technique of capturing a user’s skeletal motion in real time and mapping it to a 3D model in a game (At 56, FIG. 2 shows display 14 visually presenting avatar 24. Virtual skeleton 44 may be used to render avatar 24. Because virtual skeleton 44 changes poses as human subject 18 changes poses, avatar 24 accurately mimics the movements of human subject 18. Thus, in some embodiments, a virtual skeleton may be fit to each of a sequence of frames of depth video ( e.g., successive depth maps). By analyzing positional change in the various skeletal joints and/or segments, the corresponding movements-e.g., gestures, actions, or behavior patterns----of an imaged human subject may be determined, which may facilitate the interpretation of natural user input (NUI), for example. It is to be understood, however, that a virtual skeleton may be used for additional and/or alternative purposes without departing from the scope ofthis disclosure. See paragraph [0056]).
 Fechteler and Liang teach reprenting models using skeletal representations to allow for deformations based on skeletal movement and Liang teaches that the skeletal movement can be mapped from a user in real-time to a virtual character to provide motion of the character in the game based on the user’s movements, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Fechteler with the skeletal motion mapping technique of Liang such that the user could manipulate a representation of a virtual character in real time for an entertainment gaming experience.

6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechteler et al. (“Animatable 3D model Generation from 2D Monocular Visual Data”, 2018, IEEE)(Hereinafter referred to as Fechteler) in view of Liang et al. (US 2015/0379369)(Hereinafter referred to as Liang) in view of Mukai et al. (“Efficient Dynamic Skinning with Low-Rank Helper Bone Controllers”, ACM 2016)(Herinafter referred to as Mukai).

Regarding claim 6, Fechteler in view of Liang teaches the method of claim 1, wherein: the parametric 3D model includes a plurality of joints shared by all subjects of the particular subject type (Fechteler; See figure 1, animatable object with joints), but is silent to and 
a particular joint of the plurality of joints is assigned a constraint defining a manner in which the particular joint is allowed to move.
	 Mukai teaches a technique including additional helper bones which are controlled by the primary skeleton and two types of controllers to provide realistic skin deformation (((a) Linear blend skinning with two helper bones. (b) Skin deformation is synthesized using helper bones that are procedurally controlled according to the primary skeleton motion using two types of controllers. (c) The stable and efficient dynamic controller is constructed by low-rank approximation using the nuclear norm optimization method. See figure 1, caption))( Dynamic skin deformation is vital for creating life-like characters, and its real-time computation is in great demand in interactive applications. We propose a practical method to synthesize plausible and dynamic skin deformation based on a helper bone rig. This method builds helper bone controllers for the deformations caused not only by skeleton poses but also secondary dynamics effects. We introduce a state-space model for a discrete time linear time invariant system that efficiently maps the skeleton motion to the dynamic movement of the helper bones. Optimal transfer of nonlinear, complicated deformations, including the effect of soft-tissue dynamics, is obtained by learning the training sequence consisting of skeleton motions and corresponding skin deformations. Our approximation method for a dynamics model is highly accurate and efficient owing to its low-rank property obtained by a sparsity oriented nuclear norm optimization. The resulting linear model is simple enough to easily implement in the existing workflows and graphics pipelines. We demonstrate the superior performance of our method compared to conventional dynamic skinning in terms of computational efficiency including LOD controls, stability in interactive controls, and flexible expression in deformations. See Abstract).
	Fechteler in view of Liang and Mukai teach of 3D models with skeletal control structures and Mukai teaches that the addition of helper bones with static and dynamic controllers in addition to the primary skeleton can help with realistic dynamic skin deformation, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Fechteler in view of Liang with the helper bone technique of Mukai such that the system could provide more life-like skin deformations to provide a more visually appealing experience.

Regarding claim 16, Fechteler in view of Liang teaches The system of claim 11, wherein: the parametric 3D model includes a plurality of joints shared by all subjects of the particular subject type (Fechteler; See figure 1, animatable object with joints), but is silent to and a particular joint of the plurality of joints is assigned a constraint defining a manner in which the particular joint is allowed to move.
Mukai teaches a technique including additional helper bones which are controlled by the primary skeleton and two types of controllers to provide realistic skin deformation (((a) Linear blend skinning with two helper bones. (b) Skin deformation is synthesized using helper bones that are procedurally controlled according to the primary skeleton motion using two types of controllers. (c) The stable and efficient dynamic controller is constructed by low-rank approximation using the nuclear norm optimization method. See figure 1, caption))( Dynamic skin deformation is vital for creating life-like characters, and its real-time computation is in great demand in interactive applications. We propose a practical method to synthesize plausible and dynamic skin deformation based on a helper bone rig. This method builds helper bone controllers for the deformations caused not only by skeleton poses but also secondary dynamics effects. We introduce a state-space model for a discrete time linear time invariant system that efficiently maps the skeleton motion to the dynamic movement of the helper bones. Optimal transfer of nonlinear, complicated deformations, including the effect of soft-tissue dynamics, is obtained by learning the training sequence consisting of skeleton motions and corresponding skin deformations. Our approximation method for a dynamics model is highly accurate and efficient owing to its low-rank property obtained by a sparsity oriented nuclear norm optimization. The resulting linear model is simple enough to easily implement in the existing workflows and graphics pipelines. We demonstrate the superior performance of our method compared to conventional dynamic skinning in terms of computational efficiency including LOD controls, stability in interactive controls, and flexible expression in deformations. See Abstract).
	Fechteler in view of Liang and Mukai teach of 3D models with skeletal control structures and Mukai teaches that the addition of helper bones with static and dynamic controllers in addition to the primary skeleton can help with realistic dynamic skin deformation, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Fechteler in view of Liang with the helper bone technique of Mukai such that the system could provide more life-like skin deformations to provide a more visually appealing experience.


Claim 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fechteler et al. (“Animatable 3D model Generation from 2D Monocular Visual Data”, 2018, IEEE)(Hereinafter referred to as Fechteler) in view of Liang et al. (US 2015/0379369)(Hereinafter referred to as Liang) in view of 

Regarding claim 7, Fechteler in view of Liang teaches The method of claim 1, and the 2D image is represented by image data that includes color data captured by the camera and that does not include depth data (Fechteler; Fig. 1. Visualization of pipeline (from left to right): monocular RGB input sequence, reconstructed 3D geometry, reconstructed animatable model based on kinematic skinning, textured and animated model. See figure 1, caption), but is silent to wherein, the capture device is a mobile device that includes a built-in camera configured to capture the 2D image; the volumetric capture system is implemented by the mobile device.
However, Fechteler does teach using Structure from motion (See figure 3 and caption).
Zuza teaches utilizing a smartphone camera to create a 3d model of an object utilizing structure from motion or photogrammetry techniques (Photogrammetry (or SFM – Structure From Motion) is a process that estimates the three-dimensional coordinates of surface points using pictures of a single physical object taken from different angles. At least that’s the oversimplified one-line explanation. You take a bunch of pictures of the object from all possible directions, then you use these photos as an input for a specialized software. This software will look for features that are visible in multiple pictures and try to guess from which point was the picture taken. Knowing the camera positions and orientations, it creates a 3Dpoint that corresponds to the 2D feature on the photo (basically a pixel). Ideally, you’d get a finished 3D mesh as an output. See page 1, last paragraph).( Obviously, you’ll need a camera . A smartphone camera will work just fine, but if you have a DSLR, it’s even better. See page 3, first paragraph)



Regarding claim 17, Fechteler in view of Liang teaches The system of claim 11, and the 2D image is represented by image data that includes color data captured by the camera and that does not include depth data(Fechteler; Fig. 1. Visualization of pipeline (from left to right): monocular RGB input sequence, reconstructed 3D geometry, reconstructed animatable model based on kinematic skinning, textured and animated model. See figure 1, caption), but is silent to, wherein the capture device is a mobile device that includes a built-in camera configured to capture the 2D image; the memory and processor are included within the mobile device;
However, Fechteler does teach using Structure from motion (See figure 3 and caption).
Zuza teaches utilizing a smartphone camera to create a 3d model of an object utilizing structure from motion or photogrammetry techniques (Photogrammetry (or SFM – Structure From Motion) is a process that estimates the three-dimensional coordinates of surface points using pictures of a single physical object taken from different angles. At least that’s the oversimplified one-line explanation. You take a bunch of pictures of the object from all possible directions, then you use these photos as an input for a specialized software. This software will look for features that are visible in multiple pictures and try to guess from which point was the picture taken. Knowing the camera positions and orientations, it creates a 3Dpoint that corresponds to the 2D feature on the photo (basically a pixel). Ideally, you’d get a finished 3D mesh as an output. See page 1, last paragraph).( Obviously, you’ll need a camera . A smartphone camera will work just fine, but if you have a DSLR, it’s even better. See page 3, first paragraph)
	Fechteler in view of Liang and Zuza teach of utilizing SfM to create a mesh of a model and Zuza teaches that the camera capturing the photo can be a smartphone, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Fechteler in view of Liang with the smartphone SfM technique of Zuza such that a user would have the ability to capture and create a 3D model with a reality available capture device.

Allowable Subject Matter
Claim 2-5, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record is silent to the limitations “imagery of the first 2D image nearer the first boundary is weighted less heavily than imagery of the first 2D image farther from the first boundary, and imagery of the second 2D image nearer the second boundary is weighted less heavily than imagery of the second 2D image farther from the second boundary.” of claim 2 when read in light of the rest of the limitations in claim 2 and the claims to which claim 2 depends and thus claim 2 contains allowable subject matter.
	Claim 12 contains similar subject matter to claim 2 in merely a different form and contains allowable subject matter for the same reasons recited above.

 “determining, based on a characteristic of the distinguished first component of the semantically segmented 2D image, the parameter representative of the characteristic of the first subject.” of claim 3 when read in light of the rest of the limitations in claim 3 and the claims to which claim 3 depends and thus claim 3 contains allowable subject matter.

Claim 13 contains similar subject matter to claim 3 in merely a different form and contains allowable subject matter for the same reasons recited above.

Claims 4-5 and 14-15 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611